Citation Nr: 0931196	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  07-11 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right shoulder 
condition, to include as due to the service connected right 
knee strain of the medial collateral ligament (hereinafter 
"right knee condition").

4.  Entitlement to service connection for a right ankle 
condition, to include as due to the service connected right 
knee condition.

5.  Entitlement to service connection for a left ankle 
condition, to include as due to the service connected right 
knee condition.

6.  Entitlement to service connection for a right hip 
condition, to include as due to the service connected right 
knee condition.

7.  Entitlement to service connection for a left hip 
condition, to include as due to the service connected right 
knee condition.

8.  Entitlement to an evaluation in excess of 10 percent for 
the service connected right knee condition.

9.  Entitlement to a temporary total rating under the 
provisions of 38 C.F.R.     
§ 4.30 for the service connected right knee condition based 
on surgical or other treatment necessitating convalescence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to 
January 1978.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which denied the benefits sought on 
appeal.

The Veteran presented testimony before the RO in October 2007 
and the Board in June 2009.  The transcripts of the hearings 
have been associated with the claims folder.

The claims of entitlement to an evaluation in excess of 10 
percent for the service connected right knee condition and a 
temporary total rating under the provisions of 38 C.F.R. § 
4.30 for the service connected right knee condition based on 
surgical or other treatment necessitating convalescence are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  Bilateral hearing loss was not incurred during the 
Veteran's period of active military service nor did it 
manifest within the year following separation from said 
service.

3.  Tinnitus was not incurred during the Veteran's period of 
active military service.

4.  A right shoulder condition was not incurred during the 
Veteran's period of active military service nor is it 
proximately due to or the result of the service connected 
right knee condition.

5.  A right ankle condition was not incurred during the 
Veteran's period of active military service nor is it 
proximately due to or the result of the service connected 
right knee condition.

6.  A left ankle condition was not incurred during the 
Veteran's period of active military service nor is it 
proximately due to or the result of the service connected 
right knee condition.

7.  There is no competent evidence of record to show that the 
veteran has a currently diagnosed right hip condition.

8.  There is no competent evidence of record to show that the 
veteran has a currently diagnosed left hip condition.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.385 (2008).

2.  The criteria for the establishment of service connection 
for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).

3.  The criteria for the establishment of service connection 
for a right shoulder condition, to include as secondary to 
the service connected right knee condition, have not been 
met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.310  (2008).

4.  The criteria for the establishment of service connection 
for a right ankle condition, to include as secondary to the 
service connected right knee condition, have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310  (2008).

5.  The criteria for the establishment of service connection 
for a left ankle condition, to include as secondary to the 
service connected right knee condition, have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310  (2008).

6.  The criteria for the establishment of service connection 
for a right hip condition, to include as secondary to the 
service connected right knee condition, have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310  (2008).

7.  The criteria for the establishment of service connection 
for a left hip condition, to include as secondary to the 
service connected right knee condition, have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310  (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

VA complied with notification responsibilities in regards to 
the Veteran's claims for service connection in correspondence 
sent to the Veteran in November 2005.  This letter notified 
the Veteran of VA's responsibilities in obtaining information 
to assist the Veteran in completing his claims and identified 
the Veteran's duties in obtaining information and evidence to 
substantiate his claims.  Notice pursuant to the Dingess 
decision was provided in the February 2007 statement of the 
case (SOC).  The claims were readjudicated in the February 
2008 supplemental statement of the case.  

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consist of the 
Veteran's service treatment records, post service VA and 
private treatment records, reports of VA examination, lay 
statements, and transcripts from the October 2007 RO and June 
2009 Board hearings.  The Veteran has not identified any 
other evidence which has not been obtained.

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159(b), 20.1102 (2008); 
Pelegrini, supra; Quartuccio, supra; Dingess, supra.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998). 



II.  Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and sensorineural hearing 
loss becomes manifest to a degree of at least 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

A disability, which is proximately due to, or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310.  When service connection is 
thus established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  Id; See Libertine v. Brown, 
9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 
183, 18   (1993).  

A.  Bilateral Hearing Loss and Tinnitus

The Veteran contends that he is entitled to service 
connection for bilateral hearing loss and tinnitus.  
Specifically, he contends that the disabilities are the 
result of acoustic trauma sustained while performing duties 
on the flight line.

Pursuant to 38 C.F.R. § 3.385, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater, or when at least three of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels 
or greater, or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  

After careful consideration of all procurable and assembled 
data, the Board finds that service connection for bilateral 
hearing loss and tinnitus is not warranted.  In this regard, 
the Veteran's service treatment records are devoid of 
complaints, treatment or diagnoses of bilateral hearing loss 
and/or tinnitus.

Upon enlistment examination in December 1973, pure tone 
thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
-
0
LEFT
10
5
-5
-
10

Periodic audiological evaluations dated in March 1974, July 
1974, October 1974, October 1975, October 1976, and October 
1977 were normal.

While the Veteran reported ear, nose, and throat trouble, and 
didn't know whether he had hearing loss on his June 1977 
report of medical history, the corresponding separation 
examination was negative for either hearing loss or tinnitus.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
5
0
0
0
15

Post-service, the Veteran was first diagnosed with bilateral 
sensori-neural impairment and tinnitus upon VA examination in 
February 2006, which is outside the one year presumptive 
period for sensorineural hearing loss.  38 C.F.R. §§ 3.307, 
3.309.

Despite evidence of diagnoses of bilateral hearing loss and 
tinnitus, there is no evidence of record to substantiate the 
critical second and third components of the Hickson inquiry, 
as enumerated above.  First, there is a 28-year evidentiary 
gap in this case between the end of the Veteran's period of 
active service and the earliest medical evidence of bilateral 
hearing loss and tinnitus upon VA examination in February 
2006.  While the Veteran informed the VA examiner that 
tinnitus first manifested in 2001, this is still 23 years 
after separation from service.  

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or disease was 
incurred in service, which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  Cf. Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, 
when appropriate, the Board may consider the absence of 
evidence when engaging in a fact-finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

The Board notes that the absence of evidence constitutes 
negative evidence against the claims because it tends to 
disprove the claims that bilateral hearing loss and tinnitus 
were the result of excessive noise exposure during service 
which in turn resulted in a chronic disability or persistent 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of bilateral hearing 
loss and tinnitus, between the period of active military 
service and the diagnoses in 2006 (2001 for tinnitus) is 
itself evidence which tends to show that bilateral hearing 
loss and tinnitus did not have their onset in service or for 
many years thereafter.

Finally, upon VA examination in February 2006, the examiner 
specifically opined that it was "not likely" that the 
Veteran's bilateral hearing loss and tinnitus are related to 
noise exposure during his military service.  The examiner's 
rationale included the fact that tinnitus was not noted until 
2001 and the fact that the Veteran had normal hearing 
reported upon separation from active military service.

While the Veteran contends that bilateral hearing loss and 
tinnitus have been present since his period of active 
military service and related thereto, his statements do not 
constitute competent evidence of a medical nexus opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
evidence is not in relative equipoise.  The preponderance of 
the evidence is against the claims for service connection for 
hearing loss and tinnitus, and the appeals must therefore be 
denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 
1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1990).   


B. Right Shoulder & Bilateral Ankles

The Veteran contends that he is entitled to service 
connection for right shoulder and bilateral ankle conditions.  
Specifically, he contends that the disabilities are  
secondary to the service connected right knee condition.  He 
claims that the right shoulder disorder is the result of 
pressure on his shoulder from the use of crutches and falling 
on his shoulder when his knee gave way.  See Board and RO 
hearing transcripts, respectively.  With regard to the 
ankles, the Veteran maintains that his gait is altered 
because of the right knee condition.  See Board hearing 
transcript.      

After careful consideration of all procurable and assembled 
data, the Board finds that service connection is not 
warranted for a right shoulder disorder, or for bilateral 
ankle conditions, on a direct or a secondary basis.  

Turning first to direct service connection, the Board must 
note that the Veteran does not contend (nor does the evidence 
of record show) that his right shoulder and bilateral ankle 
disabilities are directly related to some injury or accident 
to those joints during his period of active duty.  The Board 
finds it pertinent that service treatment records are wholly 
devoid of treatment or diagnoses regarding a shoulder or 
ankle problem.  The first diagnosis of a right shoulder or 
bilateral ankle condition is not until 2006, more than 25 
years after separation from active military service.  The 25 
years without medical evidence of complaints or treatment is 
a fact that tends to show these conditions did not have their 
onset in service or for many years thereafter.  Forshey, 12 
Vet. App. at 74.  VA outpatient treatment records dated 
between 1983 and 2007 are negative for any of the claimed 
disabilities.  Moreover, the file contains no medical 
evidence or opinions that would link a right shoulder 
disorder or a bilateral ankle problem directly to the 
Veteran's active service.  38 C.F.R. § 3.303.  Direct service 
connection for these conditions is clearly not warranted.

The Board next turns to the Veteran's claims that his right 
shoulder and bilateral ankle disorder are related to a 
service-connected knee problem.  The medical evidence is 
clearly against such a finding.  On examination in February 
2006, the VA examiner specifically opined that the old healed 
distal right clavicle fracture and Achilles calcaneal spurs 
were less likely (less than 50% probability) caused by or the 
result of the service connected right knee condition.  The 
examiner reasoned that the right  shoulder condition was 
secondary to his work-related responsibilities as a postal 
worker loading and unloading trucks.  The examiner further 
reasoned that the bilateral ankle condition was secondary to 
his long hours standing at work on a cement floor doing 
repetitive lifting and unloading trucks.  The Board gives 
great weight to the examiner's statements indicating that the 
Veteran's right shoulder condition is "secondary to his work 
related responsibilities as a postal worker loading and 
unloading trucks and is in no way related to his service 
connected right knee condition."  See Report of VA 
examination dated February 2006.  The Board also cannot 
ignore the examiner's conclusion reading as follows: 

In my medical opinion it is less likely 
as not that the bilateral ankle 
conditions are due to injuries sustained 
while in active military service.  In my 
medical opinion it is less likely as not 
less than 50% probability that they are 
in any way related to his service 
connected right knee strain. 

These are the only medical opinions of record regarding the 
question of whether the shoulder or ankle problems have any 
connection to the knee disorder. 

In sum, the evidence is not in relative equipoise.  The file 
contains no record of an inservice incident or injury likely 
to result in a right shoulder or bilateral ankle condition.  
The claimed conditions were not shown during service or for 
years thereafter.  The record does not contain any medical 
evidence linking a right shoulder or bilateral ankle 
condition to the Veteran's military service on any basis, to 
include as secondary to the service connected right knee 
condition.  Thus, the preponderance of the evidence is 
against the claims and the appeals must therefore be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.310; Ortiz,  274 F.3d at 
1364; Gilbert, 1 Vet. App. at 55-57.  

C.  Bilateral Hips

The Veteran contends that he is entitled to service 
connection for a bilateral hip condition.  He maintains that 
the disabilities of the right and left hips are secondary to 
the service connected right knee condition.  The Veteran's 
specific arguments are not clear, as he simply testified to 
pain and sciatica; however, it would appear that he is 
claiming his bilateral hip condition resulted from either 
using crutches or an altered gait.     

After careful consideration of all procurable and assembled 
data, the Board must find that service connection for a 
bilateral hip condition is not warranted on a direct or 
secondary basis.  Simply put, there is no current medical 
evidence showing a diagnosis of a chronic disorder involving 
the right or left hip.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the Veteran currently has the 
disability or disabilities for which benefits are being 
claimed.  Such is not the case in the instant matter.  
38 C.F.R. §§ 3.303, 3.307, 3.309.  

The February 2006 VA examiner found no pathological diagnosis 
regarding the hips.  X-rays were negative, the Veteran had 
nontender sacroiliac joints and trochanters.  Range of motion 
was within normal limits and without pain.  VA outpatient 
treatment records dated between 1983 and 2007, as well as 
private medical records, were negative for complaints or 
diagnoses of a bilateral hip condition.

The Board is cognizant that the Veteran maintains that he has 
had bilateral hip pain since service, and that the Veteran is 
competent to report his symptoms.  See, e.g., Layno v. Brown, 
6 Vet. App. 465 (1994).  Similarly, the Veteran's friends and 
co-workers are competent to state he complained of hip pain 
and walked with a limp.  Only those medically trained, 
however, are competent to diagnose a condition and identify 
likely etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  
Though the Veteran contends that he has a bilateral hip 
condition that is related to his military service (as 
secondary to his knee disorder), there is no medical evidence 
on file supporting the Veteran's assertion and his statements 
do not constitute competent evidence of a diagnosis or a 
medical nexus opinion.  Id.  

In sum, the evidence is not in relative equipoise.  The 
preponderance of the evidence is against the claims and the 
appeals involving service connection for right and left hip 
conditions must therefore be denied.  38 U.S.C.A. § 5107(b); 
Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57.   


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a right shoulder 
condition, to include as due to the service connected right 
knee condition, is denied.  

Entitlement to service connection for a right ankle 
condition, to include as due to the service connected right 
knee condition, is denied.

Entitlement to service connection for a left ankle condition, 
to include as due to the service connected right knee 
condition, is denied.

Entitlement to service connection for a right hip condition, 
to include as due to the service connected right knee 
condition, is denied.

Entitlement to service connection for a left hip condition, 
to include as due to the service connected right knee 
condition, is denied.


REMAND

The Veteran has also filed claims for entitlement to an 
evaluation in excess of 10 percent for the service-connected 
right knee condition and entitlement to a temporary total 
rating under the provisions of 38 C.F.R. § 4.30 for the 
service-connected right knee condition, based on surgical or 
other treatment necessitating convalescence.  A determination 
has been made that additional evidentiary development is 
necessary.  Accordingly, further appellate consideration will 
be deferred and this case remanded for action as described 
below.

A remand is necessary in order to afford the Veteran an 
additional VA examination in connection with the claims.  
38 U.S.C.A. § 5103A(d).  While the RO sought a VA medical 
opinion with regard to the need for a temporary total 
evaluation following the September 28, 2005, right knee 
surgery, the Board finds that the resulting February 2006 VA 
examination report is not clear and that clarification is 
needed.  

The examiner noted that the Veteran had good stability of the 
right knee between 1978 and 1990, when he re-injured his knee 
playing volleyball.  The examiner next indicated that this, 
presumably the 1990 injury, was a separate event not related 
to the service connected knee condition.  The examiner 
further noted that the Veteran did well for five years after 
the 1990 reconstruction, and, that in her medical opinion, it 
was his job as a postal officer that was a significant 
contributing factor.  The Board finds this opinion does not 
specifically address whether the September 28, 2005, right 
knee arthroscopy and anterior cruciate ligament 
reconstruction using bone-patellar-tendon-bone allograft was 
the result of a service connected disability.  38 C.F.R. 
§ 4.30.

In that same vein, the medical evidence currently of record 
does not clearly indicate whether the current symptomatology 
associated with the right knee is due to the service 
connected right knee condition or post-service injuries.  The 
Veteran testified before the RO and the Board that his right 
knee disability has worsened in severity since the last VA 
examination in February 2006.  Specifically, he asserts that 
he is suffering from increasing symptoms that include (but 
are not limited to) decreased range of motion, pain, and 
instability.  

A new examination will be helpful to identify the precise 
nature and severity of the veteran's service-connected knee 
problems, and to distinguish between problems that are due to 
service-connected disabilities and those that are related to 
other knee problems the veteran may have that are due to non-
service related origins. 

Further, where there is evidence of a material change in the 
Veteran's condition, or, as in the instant case, when the 
Veteran asserts that the service-connected disability in 
question has undergone an increase in severity since the time 
of his last VA examination, the prior VA examination report 
may be inadequate for rating purposes and a new VA 
examination may be in order.  38 C.F.R. § 3.327(a);
See Snuffer v. Gober, 10 Vet. App. 400, 402-03 (1997).  The 
examiner is asked to address the specific questions set forth 
in the numbered paragraphs below.

Prior to any examination, any ongoing VA medical records 
dated subsequent to February 2008 pertinent to the issues 
should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

As these matters are being remanded, the agency of original 
jurisdiction should take efforts to ensure that it provides 
the Veteran with notice that meets all due process 
requirements, including those addressed recently by the Court 
in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  


Accordingly, the case is REMANDED for the following action:

1.  The RO should give the Veteran 
another opportunity to present 
information and/or evidence pertinent to 
the claims on appeal.  The RO should 
ensure that all due process requirements 
are met under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), to include 
providing the Veteran with notice that 
meets the requirements of the Court's 
decision in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  In the letter, the 
RO should notify the Veteran that, to 
substantiate the claim for a higher 
evaluation for the service connected 
right knee condition: 

(a) the Veteran must provide, or ask 
VA to obtain, medical or lay 
evidence demonstrating a worsening 
or increase in severity of the 
disability and the effect that 
worsening has on the his employment 
and daily life; 

(b) if the diagnostic code under 
which the Veteran is rated contains 
criteria necessary for entitlement 
to a higher disability rating that 
would not be satisfied by the 
Veteran demonstrating a noticeable 
worsening or increase in severity of 
the disability and the effect of 
that worsening has on the Veteran's 
employment and daily life (such as a 
specific measurement or test 
result), the Secretary must provide 
at least general notice of that 
requirement to the claimant; 

(c) The Veteran must be notified 
that, should an increase in 
disability be found, a disability 
rating will be determined by 
applying relevant diagnostic codes; 
and 

(d) The notice must also provide 
examples of the types of medical and 
lay evidence that the Veteran may 
submit (or ask VA to obtain) that 
are relevant to establishing 
entitlement to increased 
compensation.  

2.  The RO must contact the VA Medical 
Center in Minneapolis, Minnesota, and 
request treatment records of the Veteran 
for the right knee condition dated after 
February 2008.  All responses to request 
for records must be clearly delineated in 
the claims folder.  

3.  Once the development above has been 
completed, the RO should make 
arrangements with the appropriate VA 
medical facility, in Minnesota if 
possible, for the Veteran to be afforded 
a VA orthopedic examination.  
The Veteran's claims folder must be 
available to, and reviewed by, the 
examiner in conjunction with the 
examination.  The examiner should 
indicate that the claims folder was 
reviewed.  All indicated studies should 
be performed, to include any x-rays or 
magnetic resonance imaging studies.  

Higher Evaluation for the Right Knee 
Condition:

The examiner should ascertain the current 
nature and severity of the symptomatology 
caused by the Veteran's service connected 
right knee condition.  If possible, the 
examiner should differentiate between 
symptoms that are the result of the 
service connected right knee medial 
collateral ligament strain, and any that 
may be due to another non-service origin.  
The examiner also should provide complete 
rationale for any conclusions reached.

As to the severity of the service-
connected disability, the examiner should 
provide data as to the range of motion 
for the right knee, specifically 
identifying any excursion of motion 
accompanied by pain.  The examiner should 
also identify any objective evidence of 
pain and assess the extent of any pain, 
and comment on the extent of any 
incoordination, weakened movement and 
excess fatigability on use.  

The examiner should also express an 
opinion concerning whether there would be 
additional limits of functional ability 
on repeated use or flare-ups (if the 
Veteran describes flare-ups).  The 
examiner should also specifically 
identify whether there is moderate or 
severe recurrent lateral instability or 
subluxation of the right knee.  

Temporary Total Evaluation:

Please ask the examiner to provide an 
opinion as to whether the September 28, 
2005, right knee arthroscopy and anterior 
cruciate ligament reconstruction using 
bone-patellar-tendon-bone allograft was 
for the service connected right knee 
medial collateral ligament strain.  
38 C.F.R. § 4.30.  The examiner also 
should provide complete rationale for all 
conclusions reached.

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims in 
light of all pertinent evidence and legal 
authority.  Adjudication of the claim for 
a higher evaluation should include 
specific consideration of whether a 
"staged rating" (assignment of different 
ratings for distinct periods of time, 
based on the facts found) is appropriate.  
Hart v. Mansfield, 21 Vet. App. 505 
(2007).

5.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran an appropriate supplemental 
statement of the case that includes clear 
reasons and bases for all determinations, 
and afford him an appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this remand is to assist the Veteran with the 
development of his claims.  The Veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA 
examinations, is both critical and appreciated.  The Veteran 
is also advised that failure to report for any scheduled 
examination may result in the denial of a claim.  38 C.F.R. 
§ 3.655.  

	(CONTINUED ON NEXT PAGE)




These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


